DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stepanians (US 7,641,251).
Regarding claims 1 and 19, Stepanians discloses a modular utility rack, the modular utility rack comprising: a pair of opposing front top rails 40/50 & 42/50; a front cross member 54 arranged/arrangeable between the pair of opposing front top rails and connected/connectable to each top rail of the pair of opposing front top rails; a second cross member 62 arranged/arrangeable between the pair of opposing front top rails and connected/connectable to each top rail of the pair of opposing front top rails; a pair of opposing rear top rails 38/44; a rear cross member 48 arranged/arrangeable between the pair of opposing rear top rails and connected/connectable to each top rail of the pair of opposing rear top rails (connected through legs 30/36 to the degree presently claimed); a pair of front legs 32/34; a pair of rear legs 30/36; and a pair of opposing bed rails 16a/16b, wherein each leg of the pair of front legs is attached/attachable to a front top rail and to a bed rail and each leg of the pair of rear legs is attached/attachable to a rear top rail and a bed rail (Figure 1).
Regarding claim 2, Stepanians discloses one or more bed rail mounting brackets 22/24/26/28 attached to a bed rail and configured to mount the utility rack to a bed of truck.
Regarding claim 3, each of the mounting brackets 22/27/26/28 is attached to a bed rail in close proximity to where a front leg or a rear leg attaches to the bed rail – see Figure 1.

Regarding claim 5, each rear top rail includes a mounting portion (see collars 116/118) configured to attach the rear cross member to the rear top rail.
Regarding claim 6, the rear cross member comprises one or more holes at each end (see holes in portion 118) and the rear cross member is connected to mounting portion by placing a pin 114 through each hole of the one or more holes.
Regarding claim 7, the pair of opposing front top rails includes a right front top rail 40/50 and a left front top rail 42/52.
Regarding claim 8, the pair of opposing rear top rails includes a right rear top rail 38 and a left rear top rail 44.
Regarding claims 9 and 10, the right rear top rail is connected to the right front top rail and the left rear top rail is connected to the left front top rail (see ends 46a/46b), wherein an end of the right front top rail includes at least one hole (see hole into which pin 46a is received) near an end and the end of the right front to rail fits inside an interior of the right rear top rail, wherein the right rear top rail is connected to right front top rail by sliding the right front top rail into the right rear top rail and inserting a fastening device 46a into the hole near the end.
Regarding claim 11, the fasting device is a pin 46a.
Regarding claim 12, the pair of opposing bed rails includes a right bed rail 16a and a left bed rail 16b.
Regarding claim 13, the pair of front legs comprises a right front leg 32 and a left front leg 34, wherein the right front leg is attached to the right front top rail and the right bed rail, and the left front leg is attached to the left front top rail and the left bed rail – see Figure 1.

Regarding claim 15, each of the front legs and the rear legs are attached to the bed rails by a mounting bracket 76/78/80/82.
Regarding claim 16, the pair of opposing bed rails are attached to a bed of a truck and the pair of opposing front top rails are not attached to the truck – see Figure 1.
Regarding claim 17, at least two bed rail mounting brackets 22/24/26/28 are disclosed, wherein each bed rail is attached to the bed of the truck by utilizing one or more bed rail mounting brackets to attach the bed rail to the truck bed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepanians (US 7,641,251) in view of Ozog (US 5,282,560).
Regarding claims 18 and 20, Stepanians discloses the invention substantially as claimed but does not have one or more wind deflectors on the front cross member. However, Ozog teaches that it is known to secure a wind deflector 34 onto a cross member 16/18 in order to reduce wind noise – see col. 1 lines 61-68. Therefore, it would have been obvious to one of ordinary skill in the art at the time of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY N SKURDAL/Primary Examiner, Art Unit 3734